UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2479



ALFRED RHEA NIDIFFER,

                                                         Petitioner,

          versus


WESTMORELAND   COAL   COMPANY,   INCORPORATED;
DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PRO-
GRAMS, UNITED STATES DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(99-1312-BLA, 98-1271-BLA)


Submitted:   April 20, 2001                   Decided:   May 1, 2001


Before WILLIAMS and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alfred Rhea Nidiffer, Petitioner Pro Se.    Douglas Allan Smoot,
JACKSON & KELLY, Charleston, West Virginia; Kathy Lynn Snyder,
JACKSON & KELLY, Morgantown, West Virginia; Patricia May Nece,
Christian P. Barber, Barry H. Joyner, UNITED STATES DEPARTMENT OF
LABOR, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alfred R. Nidiffer seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West

1986 & Supp. 2000).     Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.     Accordingly, we affirm on the reasoning of the

Board.*   See Nidiffer v. Westmoreland Coal Co., Nos. 99-1312-BLA;

98-1271-BLA (Oct. 30, 2000).     We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




     *
       We have considered the recent revisions to the regulations
implementing the Black Lung Benefits Act, see Regulations Imple-
menting the Federal Coal Mine Health and Safety Act of 1969, as
amended; 65 Fed. Reg. 79,919 (Dec. 20, 2000), and have determined
that the revisions do not affect the outcome of this case.


                                   2